Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Elchert on 06/01/2021.
In the claims, amend the claims as indicated below:
1. (Currently amended) A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the program aggregating data of an aggregation target table including at least one external tables relating to data other than data managed by the computer, the process comprising:
executing processing of associating a combination of specific items other than a date item as an aggregation unit of the external table with one of aggregate value lists in which an aggregate value is respectively stored in a unit of date item of predetermined granularity on a one-to-one basis such that an aggregate value list corresponding to the combination is specified by using the combination as an index;
acquiring the combination from the external table when data stored in the external table is aggregated;

updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index.

2. (Previously presented) The non-transitory computer-readable storage medium according to claim 1,
wherein the aggregation target table has a plurality of items including the date item and includes an internal table relating to the data managed by the computer, and
the processing is executed after the aggregate value is calculated in a unit of date item of the predetermined granularity for each of the specific items, with respect to data stored in the internal table.


wherein the executing includes executing processing of associating the specific item with the aggregate value list on a one-to-one basis such that the aggregate value list of the specific item is specified by using a hash value output from a hash function that outputs a different value for each of the specific items as the index when the specific item is input.

4. (Canceled).

5. (Canceled).

6. (Currently amended) An aggregation apparatus that aggregates data of aggregation target table including at least one external tables relating to data other than data managed by the aggregation apparatus, the apparatus comprising:
a memory; and
a processor coupled to the memory and configured to:
execute processing of associating a combination of specific items other than a date item as an aggregation unit of the external table with one of aggregate value lists in which an aggregate value is respectively stored in a unit of date item of predetermined granularity on a one-to-one basis such that an aggregate value list corresponding to the combination is specified by using the combination as an index, 

specify, from among the aggregate value lists, an aggregate value list corresponding to the acquired combination by using the combination as the index, and 
update the aggregate value of the specified aggregate value list, 
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the processor is configured to specify the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the aggregate value list specified by using the specific item as the index is updated,
wherein the processor is further configured to acquire a hash value by inputting information of the acquired combination to a hash function, and
wherein the processor specifies the aggregate value by accessing the aggregate value list using the acquired hash value as the index.

7. (Previously presented) The aggregation apparatus according to claim 6,
wherein the aggregation target table has a plurality of items including the date item and includes an internal table relating to data managed by the computer, and
the processing is executed after the aggregate value is calculated in a unit of date item of the predetermined granularity for each of the specific items with respect to data stored in the internal table.


wherein the processor is configured to execute processing of associating the specific item with the aggregate value list on a one-to-one basis such that the aggregate value list of the specific item is specified by using a hash value output from a hash function that outputs a different value for each of the specific items as the index when the specific item is input.

9. (Canceled).

10. (Currently amended) An aggregation method executed by an aggregation apparatus that aggregates data of an aggregation target table including at least one external tables relating to data other than data managed by the aggregation apparatus, the method comprising:
executing processing of associating a combination of specific items other than a date item as an aggregation unit of the external table with one of aggregate value lists in which an aggregate value is respectively stored in a unit of date item of predetermined granularity on a one-to-one basis such that an aggregate value list corresponding to the combination is specified by using the combination as an index;
acquiring the combination from the external table when data stored in the external table is aggregated;
specifying, from among the aggregate value lists, an aggregate value list corresponding to the acquired combination by using the combination as the index; and
updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index.

11. (Previously presented) The aggregation method according to claim 10,
wherein the aggregation target table has a plurality of items including the date item and includes an internal table relating to data managed by the computer, and
the processing is executed after the aggregate value is calculated in a unit of date item of the predetermined granularity for each of the specific items with respect to data stored in the internal table.

12. (Previously presented) The aggregation method according to claim 10,
executing processing of associating the specific item with the aggregate value list on a one-to-one basis such that the aggregate value list of the specific item is 

13. (Canceled).

14. (Previously presented) The non-transitory computer-readable storage medium according to claim 1,
wherein the specifying includes specifying a head address of a storage area that stores the specified aggregate value list.

Allowable Subject Matter
Claims 1-3, 6-8, 10-12 and 14 are allowed (claims 4-5, 9 and 13 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index”.

The closest prior art (Raz, US 2006/0288045 A1) discloses similar features of processing an aggregate values list specified by index item (figure 3B, par. 0048). However, Raz does not explicitly teach:
“updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index”.

Another close prior art, Hosokawa et al (US 2015/0120739 A1), discloses similar features of using a hash value to obtain an identifier or an index (par. 0039). However, Hosokawa et al do not explicitly teach:
updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
	“updating the aggregate value of the specified aggregate value list,
wherein the aggregate value is stored in the aggregate value list in an order of the date item, and
the process further comprises specifying the aggregate value to be updated by using a function that specifies the date item of each of the predetermined granularity in the aggregate value list when the aggregate value of the specified aggregate value list is updated;  
wherein the process further comprises acquiring a hash value by inputting information of the acquired combination to a hash function, and
wherein the specifying includes specifying the aggregate value by accessing the aggregate value list using the acquired hash value as the index”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 6 and 10 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LOC TRAN/
Primary Examiner, Art Unit 2165